Citation Nr: 1816252	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-22 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for cervicogenic headaches, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1992 to October 2001.

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In February 2016, the Board denied an initial compensable rating for cervicogenic headaches and also declined to refer the claim for extraschedular consideration.  

In August 2016, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Memorandum Decision, the Court vacated the part of the Board's decision that declined to refer the migraine claim for extraschedular consideration and affirmed the remainder of the Board's February 2016 decision.

In August 2017, the Board remanded the claim for compensable rating for cervicogenic headaches for further development.  After accomplishing further action, the RO issued a supplemental statement of the case (SSOC) in December 2017, reflecting the continued denial of the claim, and returned the matter to the Board.  

While the Board sincerely regrets the additional delay, this matter is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that an extraschedular evaluation is warranted for his service-connected cervicogenic headaches, suggesting that his unique symptomatology and impairment caused by such headaches are not contemplated by the schedular rating criteria.  

An extraschedular rating may be assigned, after referral by the RO to the Director of the Compensation and Pension Service, in a case that presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render application of the regular schedular standards impractical. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The Board is precluded by regulation from assigning an extraschedular evaluation in the first instance under 38 C.F.R. § 3.321(b)(1) (2017); Floyd v. Brown, 9 Vet. App. 88 (1996).  Nevertheless, the Board may adjudicate whether a referral to VA's Under Secretary for Benefits or the Director, Compensation Service is warranted.  However, at the time of the prior August 2017 remand, the Board observes that such analysis, which was limited to merely granting or denying the referral for extraschedular consideration, was not accomplished.  

The Court, by way of its February 2017 Memorandum Decision, specifically instructed VA to consider the Veteran's report of daily headaches as the criteria of Diagnostic Code 8100 contemplates migraines based on frequency of occurrence.  Notably, the Court observed that "the appellant's daily headaches appear to exceed even the 'very frequent' requirement for the highest rating under DC 8100." See 38 C.F.R. § 4.71, DC 8100 (2017).  

In this regard, the Board finds that the Veteran's non-compensable rating does not reasonably describe his level of disability, symptomatology, and the resulting functional impairment.  Furthermore, the Board observes that there is lay evidence of record which reflects that the frequency and severity of symptoms may interfere with his employment.  

On consideration of the entire record, to include the February 2017 Memorandum Decision, the Board concludes that referral of this matter consistent with 38 C.F.R. § 3.21(b) is warranted.


Accordingly, the case is REMANDED for the following action:

1. Refer the claim for entitlement to an extraschedular evaluation for the service-connected cervicogenic headaches to the Director of the Compensation and Pension Service for action in accordance with 38 C.F.R. § 3.321(b).  It is highly suggested that the office review the February 2017 Memorandum Decision.

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).

_________________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

